ACCEPTED
                                                                                        141400788
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              2/16/2015 2:07:04 PM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK


                              In The
                    Fourteenth Court of Appeals                   FILED IN
                     _____________________          14th COURT OF APPEALS
                        # 14-14-00788-CV               HOUSTON, TEXAS
                                                    2/17/2015 8:39:00 AM
                     _____________________
EXERGY DEVELOPMENT GROUP OF IDAHO, LLCCHRISTOPHER     AND JAMES
                                                             Clerk
                                                                    A. PRINE

                   T. CARKULIS, Appellants
                                  V.
 HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY,
  LLC AND BLACK MOUNTAIN FINANCIAL, CORP, Appellees
                         ---------------------
   On Appeal from the 125th District Court Harris County, Texas
                Trial Court Cause No. 2012-67104
                         ---------------------

    Appellants’ Unopposed Motion for Extension of Filing Deadline

      Comes now EXERGY DEVELOPMENT GROUP OF IDAHO,

LLC AND JAMES T. CARKULIS, Appellants, and file this unopposed

motion for extension of deadline for thirty (30) days:

      As cause, counsel would respectfully show as follows:

      1.     This is an appeal from death penalty sanctions ordered in the

District Court. Exergy’s third-party complaint was stricken and it was

prohibited from introducing any evidence to support claims against the third-

party defendants.

      2.     The appellants’ brief is due February 26, 2015.

      3.     Counsel’s father recently passed away, and the funeral was ten

days ago.



                                      1
      4.     Counsel is back at work after attending to certain associated

personal matters.

      5.     Last week, Counsel was in Lubbock for a hearing on a capital

habeas writ, Rodriguez v. Stephens, 5:13-CV-00233, before Judge Sam

Cummings.

      6.     Counsel has upcoming deadlines in two capital habeas appeals

in the Fifth Circuit, Roberson v. Stephens, 14-70033, and Garcia v.

Stephens, 14-70035.

      7.     Counsel does not seek the requested extension for purposes of

delay, but rather so that he can devote the requisite attention to the case at

bar, while attending to other matters which were somewhat delayed because

of the aforementioned funeral.

      WHEREFORE, premises considered, Counsel prays for an extension

of deadline to March 26, 2015.

                                        Respectfully submitted,



                                        Seth Kretzer

                                        LAW OFFICES OF SETH KRETZER
                                        440 Louisiana Street; Suite 200
                                        Houston, TX 77002
                                        (713) 775-3050 (DIRECT)
                                        seth@kretzerfirm.com (email)



                                        2
                   CERTIFICATE OF CONFERENCE

      This is to certify that on February 11, 2015, I contacted appellees’

counsels, Andrew Edison and Howard Klatsky, who are unopposed to the

relief requested herein.

                                             Seth Kretzer


                    CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing opposed

Motion was served on all counsel of record on the 16th day of February 2015




                                             Seth Kretzer




                                      3